FILED
                                                                      JUNE 29, 2017
                                                               In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )        No. 34209-3-111
                      Respondent,            )
                                             )
         V.                                  )
                                             )
JOSHUAH STEPHEN CARON,                       )        UNPUBLISHED OPINION
                                             )
                      Appellant.             )

         FEARING, C.J. -A jury convicted Joshuah Caron for violating a no-contact order

that protected Angela Thompson, when Caron sent a package through the mail to

Thompson's toddler daughter. On appeal, Caron contends that insufficient evidence

supports his conviction. We disagree and affirm.

                                         FACTS

         Joshuah Caron and Angela Thompson sporadically dated and cohabitated from

2009 to 2015. When the relationship commenced, Thompson had two children, J.T. and

B.T. During the courtship, Thompson bore H.T, the biological offspring o.f another man.

When H.T. reached one and one-half years of age, Caron and Thompson's relationship

ended.
No. 34209-3-III
State v. Caron


       On June 10, 2015, after Joshuah Caron and Angela Thompson's courtship ceased,

a trial court issued a domestic violence no-contact order prohibiting Caron from direct or

indirect contact with Thompson. In pertinent part, the trial court ordered that Caron:

              B. do not contact the protected person, directly, indirectly, in person
       or through others, by phone, mail or electronic means, except for mailing or
       service of process of court documents through a third party, or contact by
       [Caron]'s lawyers.

Ex. 1. The order listed Angela Thompson, but not her children, as a protected person.

Caron signed the protection order and understood its requirements.

       On June 19, 2015, Angela Thompson received through the mail a package

addressed to H.T. The return address read simply "J." Report of Proceedings (RP) (Feb.

16, 2016) at 59. Thompson knew Joshuah Caron sent the package because the address

label was in his handwriting and the return address was Caron's sister's address.

Thompson opened the package to find a towel, pajamas, photographs, and a letter. The

pajamas fit no one but H.T. The pictures showed Thompson, Caron, and H.T. The

typewritten letter read:

               Dear [H.T.],
               Hi baby girl I love you ... so much! I miss your mama and Sissy and
       brother! I will love you forever no matter what I love all of you forever I
       would love your mama always & forever!!!!!!!
               I don't know if or when I'll be able to see u I just want you to
       remember always you're in my heart you are my heart!!! I got you a couple
       pairs of pajamas and a beach towel I hope the pajama fit you I hope you
       like them! There's also a couple of pictures in the envelope and the bottom
       of the box I just want you to have pictures of you and daddy! I'm so sorry
       the things are this way I wish it could be different, no matter what I will

                                             2
No. 34209-3-III
State v. Caron


         think [of] you everyday with every breath I take and I will never forget you
         maybe someday we can see each other again but I don't know when or if
         that will happen just always remember everybody makes mistakes I'm not
         perfect nobody is!! I wish I could out of my hands right now I miss you all
         so much it's hard to breathe! I'll always be in your heart no matter what
         happens and its not your fault that things are the way they are!
                Love Always & Forever
                Daddy

Ex. 6.

         The package and its contents saddened Angela Thompson. Joshuah Caron never

sought legal parental status of any of Thompson's children.

                                        PROCEDURE

         The State of Washington charged Joshuah Caron with one count of felony

violation of a no-contact order against a family or household member. The felony count

requires proof of two earlier violations of the order. At trial, Caron conceded he violated

the no-contact order on two earlier occasions. The trial court read to the jury a stipulation

concerning Caron's previous convictions for breaching the order.

         Joshuah Caron testified, during trial, that he assumed the father role for Angela

Thompson's children, including H.T. He "tried to assume the best father role [he] could

because [J.T. and B.T.] had no father involved in their life at all" and he was the only dad

H.T. ever knew. RP (Feb. 16, 2016) at 65-66. Caron admitted that he mailed the

package, its contents, and the letter to H. T. He protested that sending the package to H. T.




                                               3
No. 34209-3-III
State v. Caron


violated the no-contact order, since the order did not bar contact with Thompson's

children.

       During trial testimony, Joshuah Caron insisted that a package to a minor child

constituted a package to that child, not someone else. Caron explained that he sent the

letter to an illiterate H.T., with the expectation that H.T. would read the letter when older.

In the alternative, he considered that one of the older two children, J.T. or B.T., would

read the letter to H.T. Caron acknowledged that he never sent similar packages to

Thompson's older two children, who could read without assistance.

       The trial court instructed the jury that, in order to convict Joshuah Caron, it must

find the State proved five elements beyond a reasonable doubt: (1) on June 19, 2015, a

no-contact order applied to Caron, (2) Caron knew of the existence of the order, (3) on

June 19, Caron knowingly violated a provision of the order, (4) Caron had twice been

convicted of violating the provisions of a court order, and (5) Caron's acts occurred in the

State of Washington. During closing, Caron admitted that the State proved all but one of

the elements required for his conviction. He told the jury that the only question to answer

was whether he knowingly violated the no-contact order by indirectly contacting Angela

Thompson through the package sent to H.T. Caron asked the jury to answer the question

in the negative. The jury convicted Caron of violating the no-contact order. By special

verdict, the jury also found that Caron committed the crime against a family or household

member.

                                              4
No. 34209-3-III
State v. Caron


                                 LAW AND ANALYSIS

       The protection order favoring Angela Thompson banned Joshuah Caron from

direct or indirect contact with Thompson. On appeal, Caron contends that the State

presented insufficient evidence that he knowingly violated the no-contact order by

indirectly contacting Thompson through the package he mailed to her minor daughter.

The State argues that sufficient facts permitted the jury to infer that Caron knowingly

violated the no-contact order. We agree with the State.

       Several statutes authorize no-contact. orders. The trial court originally issued the

no-contact order against Joshuah Caron under chapter 10.99 RCW, RCW

I0.99.050(2)(a) provides that a "[w]illful violation of a court order ... is punishable

under RCW 26.50.11 O." A person willfully violates a no-contact order when he acts

knowingly with respect to the material elements of the offense, including the contact

element. RCW 9A.08.010(4); State v. Sisemore, 114 Wn. App. 75, 77, 55 P.3d 1178

(2002). Therefore, Caron violated the no-contact order ifhe knowingly directly or

indirectly contacted Angela Thompson. A criminal statute defines "knowledge" as:

              [a] person knows or acts knowingly or with knowledge when:
              (i) he or she is aware of a fact, facts, or circumstances or result
      described by a statute defining an offense; or
              (ii) he or she has information which would lead a reasonable person
      in the same situation to believe that facts exist which facts are described by
      a statute defining an offense.

RCW 9A.08.010(l)(b).


                                             5
No. 34209-3-III
State v. Caron


       We recite familiar principles of sufficiency of evidence. Evidence is sufficient if,

after viewing it in the light most favorable to the State, a rational trier of fact could find

each element of the crime beyond a reasonable doubt. State v. Green, 94 Wn.2d 216,

221-22, 616 P.2d 628 (1980); State v. Witherspoon, 180 Wn.2d 875,883,329 P.3d 888

(2014 ). A defendant challenging sufficiency of the evidence at trial admits the truth of

the State's evidence and all reasonable inferences therefrom. State v. Witherspoon, 180

Wn.2d at 883. This court defers to the fact finder's credibility determinations and

determinations of the persuasiveness of the evidence. State v. Thomas, 150 Wn.2d 821,

874, 83 P.3d 970 (2004). A verdict may be supported by either circumstantial or direct

evidence, as both may be equally reliable. State v. Brooks, 45 Wn. App. 824, 826, 727

P .2d 988 ( 1986).

       A jury may draw inferences from evidence so long as those inferences rationally

relate to the proven facts. State v. Jackson, 112 Wn.2d 867, 875, 774 P.2d 1211 (1989).

A rational connection must exist between the initial fact proved and the further fact

presumed. State v. Jackson, 112 Wn.2d at 875. An inference should not arise when other

reasonable conclusions follow from the circumstances. State v. Bencivenga, 13 7 Wn.2d

703,711,974 P.2d 832 (1999). The jury may infer from one fact the existence of another

essential to guilt, if reason and experience support the inference. Tot v. United States,

319 U.S. 463,467, 63 S. Ct. 1241, 87 L. Ed. 1519 (1943). Nevertheless, essential proofs

of guilt cannot be supplied by a pyramiding of inferences. State v. Bencivenga, 13 7

                                               6
No. 34209-3-III
State v. Caron


Wn.2d at 711; State v. Weaver, 60 Wn.2d 87, 88,371 P.2d 1006 (1962).

      Joshuah Caron argues a jury could not reasonably infer that he knowingly

indirectly contacted Angela Thompson when sending a package to Thompson's daughter,

H.T., because: (1) the order only prohibited contact with Thompson, (2) the order did not

list H.T. as a protected person, (3) he addressed the mailed package to H.T., and (4) the

package contained only items for H.T. He reasons that the jury could only have found

knowledge by resorting to guess, speculation and conjecture. We disagree.

      Although Joshuah Caron addressed the package to H.T., Caron mailed the package

to Angela Thompson's address. Caron knew or reasonably should have known that a

three-year-old child would not retrieve the package from the mail box and that Angela

Thompson would likely retrieve the package. Caron knew or reasonably should have

known that Thompson would open the package. Caron withheld his full name and his

address from the package front, suggesting he did not wish the retriever to immediately

identify the sender and thereby trick Thompson into opening the package. Caron knew

that H.T. could not read his letter inside the package. The message and photographs

sought to endear Thompson to Caron and reestablish their courtship. Caron did not send

a similar package to the older children. From these facts, the jury could reasonably

conclude that Caron intended to directly contact Thompson, let alone indirectly contact

her. The jury could reasonably conclude that Caron's sole purpose of sending the

package to H.T. was to communicate with Angela Thompson.

                                             7
No. 34209-3-111
State v. Caron


                                     CONCLUSION

       We affirm Joshuah Caron's conviction for felony violation of a no-contact order.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




Pennell, J.




                                             8